Citation Nr: 0205192	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  95-05 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date prior to September 4, 1992 
for the grant of service connection for dysthymia.

(The issues of entitlement to an effective date prior to 
September 4, 1992 for the grant of a total rating based on 
individual unemployability (TDIU) and entitlement to a rating 
in excess of 40 percent for post-operative herniated nucleus 
pulposus will be the subject of a later decision.).  

ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel




INTRODUCTION

The appellant is a veteran who had active service from 
February 1968 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Roanoke, Virginia, Department 
of Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for dysthymia with intermittent major 
depression and assigned a 50 percent evaluation effective 
September 4, 1992.  The veteran perfected an appeal regarding 
the effective date assigned for the grant of service 
connection.  In a November 1999 decision, the Board denied an 
effective date prior to September 4, 1992 for the award of 
compensation benefits for dysthymia with intermittent major 
depression.  In April 2001, the Court, in part, remanded to 
the Board the issue of entitlement to an effective date prior 
to September 4, 1992 for the award of compensation benefits 
for dysthymia with intermittent major depression.  

The Board is undertaking additional development on the issues 
of entitlement to an effective date prior to September 4, 
1992 for the grant of a total rating based on individual 
unemployability and entitlement to a rating in excess of 40 
percent for post-operative herniated nucleus pulposus 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.

FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was denied 
by a final decision of the Board in September 1987.  

2.  A reopened claim for service connection for a psychiatric 
disorder was received by the VA on September 4, 1992.

3.  The veteran was awarded compensation benefits effective 
as of the date of receipt of that reopened claim.  


CONCLUSION OF LAW

An effective date prior to September 4, 1992 for the award of 
service connection for dysthymia is not warranted.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.400(q),(r) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2001)).  VA has now published final 
regulations implementing these statutory changes.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, it applies in this 
case.  However, the Board finds that VA's duties to provide 
notice to, and to assist, the veteran are met.

VA has a duty to notify a claimant and his or her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  Here, the 
discussions in the rating decisions, the Statement of the 
Case, and the Supplemental Statements of the Case informed 
the veteran what was needed to substantiate the claims and 
complied with VA's notification requirements.

VA also has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Here, the 
veteran has not referenced any evidence outstanding that 
might support this claim or otherwise affect its outcome.  
There is no indication that the evidentiary record is 
incomplete.  In a statement received in August 2001, the 
veteran indicated that he did not desire to submit any 
additional evidence or argument on his claim.  

The Board concludes that the RO has complied with, or 
exceeded, the mandates of the new legislation and its 
implementing regulations, and finds that it is not 
prejudicial to the veteran to adjudicate the claim on the 
current record.  See Bernard v. Brown, 4 Vet. App. 384 
(1994).

Factual Background

In June 1985, the RO denied service connection for a nervous 
condition.  In September 1987, the Board affirmed the RO's 
denial of service connection for a psychiatric disability.  

In the report of an October 1989 VA orthopedic examination, 
the examiner opined that the veteran had two separate 
problems, back pain and a large amount of overlay.  The 
examiner reported that it was impossible to tell how much of 
the veteran's pain was real and how much was secondary to the 
overlay.  It was noted that the veteran claimed he could not 
work at any job due to his back, which the examiner opined 
might be more due to anxiety than actual back pain.  

In September 1990, the veteran's then representative noted 
that the veteran had been receiving VA treatment, in part, 
for stress, depression and hypertension, secondary to his 
back disability.  

In a statement which was received on September 4, 1992, the 
veteran's then representative raised the issue of entitlement 
to service connection for a psychiatric disorder as secondary 
to the service-connected back disability.  

An August 1994 VA mental disorders examination included a 
diagnosis of intermittent major depression associated with 
back pain.  The veteran reported at that time that the last 
time he worked regularly was in 1982 and again briefly in 
1985.  He indicated that he lost jobs as a result of back 
pain.  

In February 1995, the RO granted service connection for an 
acquired psychiatric disorder as secondary to the veteran's 
service connected back disability and assigned a 50 percent 
evaluation effective from September 4, 1992. 

Analysis

Service connection for a psychiatric disability was denied by 
the RO in a rating action in June 1985 on the basis that the 
veteran did not have a psychiatric disorder which was 
incurred in service or was proximately due to or the result 
of a service connected disability.  The veteran appealed that 
decision, and the denial of service connection for a 
psychiatric disability was upheld by a Board decision in 
September 1987.  That decision is final.  38 U.S.C.A. § 7104.  

On September 4, 1992 the veteran's representative raised the 
issue of entitlement to service connection for a psychiatric 
disorder.  In a rating action in February 1995, the RO 
granted service connection for dysthymia with intermittent 
major depression as secondary to the veteran's service 
connected low back disability, and assigned a 50 percent 
rating, effective September 4, 1992.  

The effective date of an award of compensation based on an 
original claim (received beyond one year after service 
discharge) or a claim reopened after final adjudication shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor. 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  When compensation 
is awarded based on evidence received after a final 
disallowance, the effective date of the award would be the 
date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(ii) (2001).  
The effective date of the award of service connection on a 
reopened claim shall be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r) (2001). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA. 38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155 
(2001).

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

As noted, the September 1987 Board affirmance of the RO's 
denial of service connection for an acquired psychiatric 
disorder is a final decision.  In the absence of clear and 
unmistakable error in that decision, it precludes an 
effective date prior to the date of that decision.  
38 U.S.C.A. § 7104(b).  A claim of clear and unmistakable 
error in the prior Board decision has not reasonably been 
raised. (And the veteran has not requested reconsideration of 
the 1987 Board decision.)  

The effective date for the award of service connection for a 
psychiatric disability in this case, then, must be set in 
accordance with the law and regulations governing awards 
based on reopened claims.  As the veteran's application to 
reopen a claim of service connection for a psychiatric 
disorder (prepared by his representative) was received on 
September 4, 1992, the award of service connection based on 
that claim may not be earlier than that date.  38 U.S.C.A. 
§ 5110(a).  The record does not include any communication 
from the veteran or his representative, received between the 
issuance of the September 1987 Board decision and September 
4, 1992, which may reasonably be interpreted as an informal 
claim to reopen the claim of service connection for a 
psychiatric disability.  

There is no provision in the law for awarding an earlier 
effective date based on the veteran's assertion that his 
psychiatric disability was earlier in existence. 

The Court has held that where the law and not the evidence is 
dispositive, the Board should deny an appeal because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The veteran 
has failed to allege facts which meet the criteria in the law 
or regulations, and his claim must be denied.  


ORDER

An effective date prior to September 4, 1992, for the grant 
of service connection for dysthymia is denied.  



		
	George R. Senyk 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

